       Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 1 of 27



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT



RETAIL WHOLESALE DEPARTMENT             Case No.
STORE UNION LOCAL 338
RETIREMENT FUND, on behalf of itself
and all others similarly situated,      COMPLAINT FOR VIOLATIONS
                                        OF THE FEDERAL SECURITIES
                   Plaintiff,           LAWS

           v.                           CLASS ACTION

SYNCHRONY FINANCIAL,                    DEMAND FOR JURY TRIAL
MARGARET M. KEANE, and BRIAN D.
DOUBLES,                                ECF CASE

                   Defendants.
            Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 2 of 27



       1.       Plaintiff Retail Wholesale Department Store Union Local 338 Retirement Fund

(“Plaintiff”), by and through its counsel, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief is based upon, inter alia, counsel’s investigation, which included

review and analysis of, among other things: (a) regulatory filings made by Synchrony Financial

(“Synchrony” or the “Company”) with the United States Securities and Exchange Commission

(“SEC”); (b) press releases, presentations, and media reports issued by and disseminated by the

Company; (c) analyst and media reports concerning Synchrony; and (d) other public information

regarding the Company.

I.     INTRODUCTION

       2.       This federal securities class action is brought on behalf of purchasers of Synchrony

common stock between October 21, 2016 and November 1, 2018, inclusive (the “Class Period”).

The claims asserted herein are alleged against Synchrony and certain of the Company’s senior

executives (collectively, “Defendants”), and arise under Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.

       3.       Synchrony is the largest provider of private-label credit cards in the United States.

The Company provides a broad range of credit products through programs established with leading

retailers. Specifically, Synchrony issues store-branded credit cards from retailers such as Lowe’s,

Walmart, Amazon, and The Gap, which promote Synchrony’s credit products on the expectation

of increased sales and strengthened customer loyalty.

       4.       As a private-label card provider, Synchrony’s compliance with prudent

underwriting policies is critical to its success. While Synchrony’s retailer partners share in

Synchrony’s profits from proceeds collected from individual borrowers, Synchrony bears all the

credit risk on the branded credit cards it issues. Moreover, Synchrony’s store-branded credit card
                                                 -1-
            Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 3 of 27



business is focused on riskier borrowers. Private-label cards are generally easier to obtain than

conventional bank-issued credit cards and, given the business demographics of its retail partners,

these cards often attract a larger segment of higher-risk borrowers.

       5.       A decline in the credit quality of Synchrony’s loan portfolio can have a significant

impact on both Synchrony’s balance sheet and stock price. Under Generally Accepted Accounting

Principles and reporting standards required by the Financial Accounting Standards Board, the

Company must set aside assets or reserve for probable loan losses. Moreover, as a regulated bank,

Synchrony is subject to stringent capital, liquidity and leverage ratio requirements. If the credit

quality of its portfolio deteriorates, Synchrony must increase provisions for loan losses, which

offsets the Company’s net income.

       6.       The claims asserted herein arise from Defendants’ misrepresentations regarding the

Company’s underwriting practices and the impact that changes in underwriting were having on its

private-label card business. At the beginning of the Class Period, Synchrony falsely represented

that its “consistent” and “disciplined” underwriting practices and “focus on stronger underwriting”

had led to “stable asset quality” and a “higher quality” loan portfolio than those of its competitors.

In truth, Synchrony relaxed its underwriting standards and increasingly marketed, offered, and

extended its private-label credit cards to riskier borrowers in order to sustain growth. Synchrony’s

undisclosed loosening of its underwriting standards resulted in the Company’s loan portfolio

presenting a greater credit risk than what investors were led to believe and a markedly higher

likelihood of defaults, reserves and charge-offs. Defendants, however, failed to properly account

for the Company’s deteriorating loan portfolio. In particular, Synchrony set inadequate reserves

for probable loan losses and overstated its net earnings.




                                                 -2-
            Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 4 of 27



       7.       The truth about Synchrony’s credit standards and quality of its loan portfolio began

to be revealed on April 28, 2017, when the Company announced disappointing first quarter 2017

earnings driven by poor loan performance. The Company disclosed that it would be setting aside

over $1.3 billion in reserves to cover probable loan losses, a 21% increase in the reserves over the

prior quarter. Synchrony also announced that its write-off rate climbed to 5.33%, the highest rate

since at least 2012, and that it expected the write-off rate for the full year to be 5% or slightly

higher, as compared to its earlier forecast of 4.75%. These revelations caused Synchrony’s shares

to decline by $5.25 per share, or nearly 16% – the Company’s worst day of trading since its shares

began trading in 2014.

       8.       Following these disclosures, the Company represented that it had “tightened” credit

standards. Synchrony stated that tightening underwriting policies would prevent future charge-

offs and free up significant capital the Company had reserved to cover probable loan losses.

However, the Company falsely characterized these underwriting changes as “modest” and

“surgical” in nature, when in fact the Company had made significant modifications to its

underwriting and credit extension policies, including changing its new account acquisition

strategies, tightening up credit line increases, and decreasing existing credit lines. In addition, the

Company concealed from investors that its shift to more conservative underwriting practices – i.e.,

the “disciplined” approach that it told investors it followed throughout the Class Period – was

damaging relations with its retail partners.

       9.       Specifically, Synchrony’s tightening of its credit approval and extensions placed its

partnership with Walmart, Synchrony’s most significant store-branded credit card program, in

danger. The Walmart credit program, which dated back nearly 20 years, was the Company’s

highest revenue-producing account, generating more than $10 billion in annual loan receivables



                                                  -3-
          Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 5 of 27



and 19% of Synchrony’s overall retail card balances. Unknown to investors, throughout 2017,

Walmart officials complained to Synchrony executives that the Company’s new credit restrictions

were suppressing sales growth by denying too many applicants. Walmart also complained that the

existing contract allowed Synchrony to keep too much card revenue. These executive-level

discussions included a meeting in 2017 where Walmart executives complained directly to the

Synchrony Board.

       10.     Despite being told privately by Walmart of its dissatisfaction with the new

underwriting standards and existing retail share arrangement, Synchrony and its Chief Executive

Officer (“CEO”) falsely stated that the Company was “not getting any pushback on credit” from

its partners. In fact, Synchrony and its CEO stated that its partners supported the underwriting

changes since “they don’t want to put credit in the hands of people that can’t handle it” and because

of the revenue sharing arrangements between the companies. The Company also misrepresented

its relationship with Walmart, stating it had “a good relationship” and “great partnership” with

Walmart, had a “great dialogue going on,” and that the Company was “very confident” that it

would secure Walmart’s renewal.

       11.     The truth about the impact that Synchrony’s changes in underwriting were having

on its private-label card business began to emerge on July 12, 2018, when it was reported that

Walmart was considering ending its relationship with Synchrony. Two weeks later, on July 26,

2018, multiple news outlets confirmed that Walmart had chosen a competitor to replace Synchrony.

Together, these two disclosures caused Synchrony’s shares to decline nearly 14%.

       12.     Then, on November 1, 2018, Walmart sued Synchrony alleging that the Company

deliberately underwrote the Walmart/Synchrony credit card program in a way that exposes the

program to significant unique credit risk. Walmart is seeking damages “in an amount . . . estimated



                                                 -4-
          Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 6 of 27



to be no less than $800 million.” As a result of this disclosure, Synchrony shares declined by over

10%.

II.    JURISDICTION AND VENUE

       13.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act, 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.10b-5. This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1337, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       14.     Venue is proper in this District pursuant to Section 27 of the Exchange Act and 28

U.S.C. § 1391(b). Synchrony maintains its corporate headquarters in Stamford, Connecticut,

which is situated in this District, conducts substantial business in this District, and many of the

acts and conduct that constitute the violations of law complained of herein, including the

preparation and dissemination to the public of materially false and misleading information,

occurred in this District. In connection with the acts alleged in this Complaint, Defendants, directly

or indirectly, used the means and instrumentalities of interstate commerce, including, but not

limited to, the mails, interstate telephone communications, and the facilities of the national

securities markets.

III.   PARTIES

       15.     Plaintiff Retail Wholesale Department Store Union Local 338 Retirement Fund is

a multi-employer pension fund that provides retirement benefits to retirees in a variety of

industries, including retail supermarkets, pharmacies, healthcare facilities, maintenance facilities,

as well as school monitors and bus drivers. Plaintiff purchased shares of Synchrony stock on the

New York Stock Exchange (“NYSE”) during the Class Period and suffered damages as a result of

the violations of the federal securities laws alleged herein.



                                                 -5-
          Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 7 of 27



       16.     Defendant Synchrony is a consumer financial services company. Incorporated in

Delaware, the Company maintains its corporate headquarters at 777 Long Ridge Road, Stamford,

Connecticut. Synchrony stock trades on NYSE, which is an efficient market, under ticker symbol

“SYF.” As of August 22, 2018, Synchrony had over 740 million shares of stock outstanding,

owned by at least hundreds or thousands of investors.

       17.     Defendant Margaret M. Keane (“Keane”) is, and was at all relevant times, CEO and

President of Synchrony, as well as a member of the Company’s Board of Directors (the “Board”).

       18.     Defendant Brian D. Doubles (“Doubles”) is, and was at all relevant times, Chief

Financial Officer (“CFO”) and Executive Vice President of Synchrony.

       19.     Defendants Keane and Doubles are collectively referred to hereinafter as the

“Individual Defendants.” The Individual Defendants, because of their positions with Synchrony,

possessed the power and authority to control the contents of Synchrony’s reports to the SEC, press

releases, and presentations to securities analysts, money and portfolio managers, and institutional

investors. Each of the Individual Defendants was provided with copies of the Company’s reports

and press releases alleged herein to be misleading prior to, or shortly after, their issuance and had

the ability and opportunity to prevent their issuance or cause them to be corrected. Because of

their positions and access to material non-public information available to them, each of the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to, and

were being concealed from, the public, and that the positive representations which were being

made were then materially false and/or misleading.

IV.    BACKGROUND

       20.     Based in Stamford, Connecticut, Synchrony is the fifth largest U.S. credit card

issuer and the leading provider of private-label credit cards. The Company partners with retailers

and manufacturers in issuing store-branded credit cards intended for use at a specific store or store
                                                 -6-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 8 of 27



website. Synchrony’s Retail Card segment, the Company’s business unit responsible for its store-

branded cards, traditionally accounts for nearly 75% of Synchrony’s total annual revenue.

       21.     Synchrony’s partners include retail giants like Amazon, Lowe’s, The Gap, BP, J.C.

Penney and Ashley Furniture. Retailers enter into these arrangements to increase sales and

encourage customer loyalty. Synchrony’s Retail Card program agreements typically contain

retailer share arrangements (RSAs) that also provide for payments to the retail partner if the

economic performance of the program exceeds a contractually-defined threshold.

       22.     Walmart, the nation’s largest retailer, had for years been Synchrony’s most

important retail partner. Underscoring the importance of the relationship, Synchrony maintains a

separate strategic partnership with Walmart subsidiary Sam’s Club, which also ranks among

Synchrony’s five largest retail credit programs, bringing in over $8 billion in annual loan

receivables.

       23.     Sound credit and risk management practices are critical components of the

Company’s management and growth strategy and are of upmost importance to Synchrony

investors. Given the Company’s roster of discount retailer partners, Synchrony’s customer base

is tilted toward the lower-income, higher risk borrowers. Over 25% of Synchrony’s credit card

loans are issued to borrowers with FICO scores of 660 or less. Subprime borrowers typically have

lower incomes, worse credit histories, and represent a higher risk of loss than prime and near-prime

borrowers. This risk is compounded by the fact that with consumer credit loans, there is rarely

any collateral to protect the company from losses. Moreover, a decline in credit quality in

Synchrony’s portfolio can have a material effect on the Company’s equity base. Synchrony

leverages its balance sheets, and therefore a modest increase in losses can have a meaningful

impact on the Company’s capital position and stock price.



                                                -7-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 9 of 27



V.     SYNCHRONY MISREPESENTS ITS UNDERWRITING PRACTICES

       24.     The Class Period starts on October 21, 2016, when Synchrony announced its

financial results for the fiscal third quarter of fiscal year 2016 ending September 30, 2016. In its

press release, which was also filed with the SEC on Form 8-K, the Company reported provision

for loan losses of $986 million and net earnings of $604 million, a 5.2% year-over-year increase

in the Company’s net earnings. That same day, Synchrony held an earnings call with analysts and

investors during which Defendant Keane touted the Company’s net earnings and net interest

income growth. On the same call, Defendant Doubles promoted the Company’s “significant

growth opportunities,” highlighting that “the credit environment remains favorable.” Defendant

Doubles further attributed the Company’s growth to “consumers [] spending more, they’re seeing

real value on our cards,” concluding that “we feel really good about overall, the fundamentals that

we’re seeing in growth.”

       25.     On October 27, 2016, Synchrony filed its Form 10-Q for the third quarter of 2016,

which repeated the Company’s purported financial results and promoted the “stable asset quality”

of the Company’s loan portfolio.

       26.     On November 3, 2016, Synchrony presented at the BancAnalysts Association of

Boston Conference. As part of the presentation, Defendants displayed slides emphasizing that

since at least the third quarter of 2010 through the third quarter of 2016, the Company had

“Focus[ed] on a Higher Quality Asset Base” and maintained “Disciplined Underwriting” which

Defendants told investors “led to higher quality portfolio.”

       27.     On January 20, 2017, Synchrony reported its financial results for the fiscal fourth

quarter of fiscal year 2016 ending December 31, 2016. In its press release, which was also filed

with the SEC on Form 8-K, the Company stated it reported provision for loan losses of $1.076

billion and net earnings of $576 million.
                                                -8-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 10 of 27



       28.     On January 30, 2017, Synchrony issued an investors’ presentation entitled “2016

Fourth Quarter Investor Presentation,” which the Company filed with the SEC on Form 8-K. In

the presentation, Defendants represented that since at least the fourth quarter of fiscal year 2010

through the fourth quarter of fiscal year 2016, the Company had “Focus[ed] on a Higher Quality

Asset Base” and had maintained “Disciplined Underwriting” throughout this period, which

Defendants stated had “led to higher quality portfolio.”

       29.     On February 23, 2017, Synchrony filed with the SEC its annual report for the year

ended December 31, 2016 on Form 10-K. In the annual report, Synchrony reported an allowance

for loan losses of $4.344 billion and net earnings of $2.251 billion for fiscal year 2016, an annual

increase in net earnings of 1.7%. Synchrony emphasized the Company’s “[s]table asset quality”

and noted that “[t]he credit environment remained favorable during 2016.” In the 2016 annual

report, the Company affirmed that it complied with critical accounting estimates in preparing its

consolidated and combined financial statements, including in establishing allowance for loan

losses, which requires the Company to make its best estimate of probable losses inherent in the

portfolio. Synchrony further confirmed that it periodically updated the underlying assumptions,

estimates and assessments it used to provide for loan losses to reflect the Company’s view of

current conditions.

       30.     On February 27, 2017, Synchrony presented at the KBW Cards, Payments &

Financial Technology Symposium.        During the conference, Defendant Doubles stressed the

importance of Synchrony’s “very consistent” underwriting guidelines, and reiterated that the

Company had not changed its underwriting “significantly over the past 9 to 12 months”:

       So what’s really important is rather than taking your underwriting guidelines up and down
       quarter to quarter or year to year, is to be very consistent so that your retailers know what
       to expect from you. And that just creates a better partnership. When, in 2014 and 2015,
       losses are at historic lows, we didn’t take that opportunity to go a lot deeper. When losses

                                                -9-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 11 of 27



       started to normalize, we don’t dramatically pull back. We haven’t really changed our
       underwriting significantly over the past 9 to 12 months, either. So I think that consistency
       point is really important for us.

       31.     On April 4, 2017, Synchrony filed with the SEC its 2017 Proxy Statement on Form

DEF 14A. As part of the Company’s 2016 “Performance Highlights,” Synchrony represented that

it had achieved net earnings of $2.251 billion during the fiscal year, while “maintain[ing] stable

credit metrics” and “remain[ing] disciplined on underwriting.”

       32.     The statements and omissions set forth in ¶¶24-31 were materially false and

misleading. In truth, Synchrony had not maintained consistent, disciplined underwriting practices

and had not been focusing on a higher quality asset base throughout the period represented. In

addition, Synchrony’s loan portfolio was not of a “stable asset quality.” Rather, to sustain loan

receivable growth, Synchrony had loosened its underwriting guidelines and began approving and

extending credit to riskier and less creditworthy borrowers. Synchrony knew that its relaxed

underwriting practices had led to a marked deterioration in the credit quality of the Company’s

loan portfolios, and Synchrony anticipated significant charge-offs across the whole portfolio. As

a result, Synchrony failed to set adequate reserves to properly account for probable losses in the

Company’s loan portfolio, and, in turn, overstated the Company’s net earnings. Moreover, as

detailed below, Synchrony had significantly changed its underwriting guidelines between mid-

2016 and the beginning of 2017, which negatively impacted the Company’s relationships with key

retail partners, including Walmart.

VI.    THE COMPANY’S DISCLOSURE OF ITS DEFICIENT
       UNDERWRITING PRACTICES CAUSES SIGNIFICANT INVESTOR LOSSES

       33.     The truth about Synchrony’s underwriting practices and their impact on

Synchrony’s loan portfolio and business was revealed on April 28, 2017, when the Company

announced disappointing results for the first quarter of fiscal year 2017, including that net income


                                                -10-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 12 of 27



had dropped 14% from a year earlier. The Company attributed its performance to the poor credit

profile of its loan portfolio. The Company revealed that net charge-offs had spiked to $974 million,

leading to a charge-off rate of 5.33%, the highest Synchrony had reported since at least 2012.

Moreover, CFO Doubles warned analysts that additional charge-offs were forthcoming.

Specifically, the Company increased its loan loss reserve by $423 million to $1.3 billion, a 21%

increase over the prior quarter. In addition, Defendant Doubles stated that the Company expected

the write-off rate to remain at 5% or higher for the remainder of the year, as compared to the

Company’s earlier forecast of 4.75%.

       34.     Following the Company’s announcement, market researchers and the media

connected Synchrony’s poor loan portfolio performance to its relaxed underwriting practices.

Wells Fargo remarked, “Credit Rears Its Ugly Head Again.” Wells Fargo Equity Research

observed that “[c]ard losses don’t stay at generational lows forever, but it is surprising that they

are rising so rapidly.” Similarly, Barclays stated that the “Disappointing Quarter on Big [Net

Charge-Off] Miss Undermines Faith in [Synchrony’s] Credit Guidance.” JPMorgan summed up

the market’s sentiment by stating: “It will take time for investors to digest today’s events and for

management to restore confidence.”

       35.     As a result of these disclosures, Synchrony’s shares declined by $5.25 per share, or

nearly 16%, from a closing price of $33.05 per share on April 27, 2017, to close at $27.80 per

share on April 28, 2017.

VII.   SYNCHRONY’S FALSE STATEMENTS CONCERNING
       ITS RELATIONSHIPS WITH ITS RETAIL PARTNERS

       36.     Following the Company’s disclosures on April 28, 2017, the Company admitted

that in the second half of 2016, the Company had observed a deterioration in its 2015 and 2016

loan vintages, anticipated write-offs and consequently “tightened” its underwriting processes to


                                                -11-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 13 of 27



ensure better portfolio performance and avoid further write-offs. Nevertheless, Synchrony stated

that these underwriting changes were “modest refinements,” and “surgical” in nature. Moreover,

the Company consistently assured investors that the underwriting changes were supported by the

Company’s retail partners, despite making less credit available to their customers.

       37.     For example, on April 28, 2017, Synchrony held a conference call with analysts

and investors to discuss the Company’s earnings for the first quarter 2017. During the call,

Defendant Doubles reassured the market that Synchrony’s underwriting model was not undergoing

drastic changes, stating “we haven’t made what I would call significant changes to our

underwriting model to tighten up. The changes that we’ve been making, we’ll continue to make,

are pretty surgical in nature. They’re specific to certain portfolios or certain credit strategies.”

       38.     Similarly, on June 2, 2017, at the Sanford C. Bernstein Strategic Decision

Conference, Defendant Doubles downplayed the significance of the Company’s underwriting

changes, stating “we did things very surgical, very targeted.” Additionally, in response to an

analyst’s question regarding the state of competition in the industry, Defendant Keane stated: “Our

whole business model is built around serving our partners,” adding that Synchrony was “not afraid

of the competition” and that “We have a good pipeline. We’re winning the deals we want and feel

good about the overall environment.” Furthermore, in response to a question about “2 big

partnerships up in 2019” and those customers potentially leaving Synchrony, Defendant Keane

expressed that she was “confident” the Company would be able to keep the customers, stating:

“My mantra right now inside the company is, right now, our partners need us now more than ever,

and we have to be hitting the ball out of the park for them. So I feel confident we’ll continue those

relationships.” Later in the call, Defendant Keane repeated to investors that “I feel pretty confident

we’ll be able to keep these relationships in our portfolio.”



                                                 -12-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 14 of 27



        39.     On July 21, 2017, Synchrony held a conference call to discuss the Company’s

earnings for the second quarter 2017. In response to a question regarding the progress of renewals

for partner contracts expiring in 2019, Defendant Doubles stated “we feel pretty positive about the

relationships that are coming up, the relationships we’ve had for a very, very long time” and was

“confident that we’ll be able to renew those relationships.”

        40.     On October 20, 2017, Synchrony held a conference call to discuss the Company’s

earnings for the third quarter 2017. During the call, in response to an analyst’s question regarding

“large renewals out in 2019,” Defendant Keane reiterated that the Company was “very confident

that we'll be able to renew those relationships,” adding that “I feel like we have very good

relationships right now.     Our partners need us probably more now than ever, given the

transformation that’s occurring in retail.”

        41.     On November 14, 2017, at the Bank of America Merrill Lynch Future of Financials

Conference, Defendant Doubles again tried to downplay the impact of the Company’s change in

underwriting standards, stating, “[t]hey weren’t dramatic.” In response to a question regarding

how the Company handles the “natural tension” between retailers wanting Synchrony to extend

credit to more customers and Synchrony wanting to tighten underwriting standards, Defendant

Doubles assured investors that the Company’s interests were “completely aligned” with the

interests of their partners, stating, “I think that desire to stretch on credit and underwrite deeper is

not there today to the same extent as it was pre-crisis. The other thing you have to remember is

that the retailer share arrangement completely aligned our interest with our retail partners, right. .

. . So they have a real incentive not to underwrite deeper as well. And I think that’s something,

again, we heard a lot about and was much more of a dialogue pre-crisis than it is today.” Defendant

Doubles further represented that Synchrony’s customers “understand credit,” “take a longer-term



                                                 -13-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 15 of 27



view” regarding underwriting standards, and that Synchrony and its customers were “very much

aligned in staying disciplined around underwriting.”

       42.     On January 19, 2018, Synchrony held a conference call to discuss the Company’s

earnings for the fourth quarter 2017. During the call, Defendant Keane assured investors that the

Company was “not getting any pushback” from its retail partners as a result of its admitted

underwriting changes, stating, “I think our partners are very cognizant of the fact that they don’t

want to put credit in the hands of people that can’t handle it, and we work very closely with them.

In many cases, almost all cases, their names are on the cards. So we work very closely with them,

and we are not getting any pushback on credit.” Adding to Defendant Keane’s response,

Defendant Doubles stated, “these are modest refinements. These aren’t wholesale changes to our

underwriting strategy.”

       43.     On April 20, 2018, Synchrony held a conference call to discuss the Company’s

earnings for the first quarter 2018. During the call, Defendant Doubles discussed the Company’s

underwriting changes, stating, “we started to make refinements to our underwriting in the second

half of 2016, and we continue to see the positive impact of those changes.” Additionally, in

response to a question regarding “big renewals” in 2019, Defendant Keane responded that

Synchrony was “well entrenched” with its partners.

       44.     On May 31, 2018, at the Sanford C. Bernstein Strategic Decisions Conference, in

response to a question regarding renewals, Defendant Keane stated: “So I think, one of the things

that gives us confidence is the fact that we have very long-term relationships,” adding that “We

work very closely with our partners as renewals are coming up” and “we feel good about where

we’re positioned competitively right now.”




                                               -14-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 16 of 27



       45.     On June 13, 2018, at the Morgan Stanley Financials Conference, in response to a

question regarding Synchrony’s relationship with Amazon, Defendant Keane stated: “We have a

good partnership. . . . I think we have good – Walmart is a good partner.” Furthermore, in response

to question about renewals, Defendant Keane stated: “I’m not afraid by our competition. I think

we feel pretty positive about how we built out what we built out,” adding “With the renewals that

we’re working on, we have great partnerships, great dialogue going on.”

       46.     The statements and omissions set forth in ¶¶36-45 were materially false and

misleading.   In truth, the Company had made significant modifications to the Company’s

underwriting practices, including changing its new account acquisition strategies, tightening up

credit line increases, and decreasing existing credit lines. In addition, the Company knew that its

key retail partners, including Walmart, were dissatisfied with the Company’s underwriting changes

and that this had damaged their relationships with key retail partners. In particular, throughout

2017, Walmart officials had privately complained to Synchrony’s executives, including its Board,

that the Company was restricting sales by rejecting too many applicants and that Synchrony was

keeping too much of the card revenues. Moreover, the Company knew that as a result of these

underwriting changes, its partnership with Walmart was in jeopardy as Defendants knew that

Walmart was in active discussions with its competitor, Capital One, to replace Synchrony as its

exclusive branded credit card issuer.

VIII. THE TRUE SCOPE OF SYNCHRONY’S
      UNDERWRITING CHANGES AND THEIR IMPACT ON THE
      COMPANY’S RELATIONSHIPS WITH ITS RETAIL PARTNERS IS REVEALED

       47.     On July 12, 2018, multiple media sources reported that Walmart was considering

moving its branded credit card business from Synchrony to Capital One. Citing confidential

sources, The Wall Street Journal stated that Walmart was dissatisfied with the Company because

it “want[ed] Synchrony to approve a higher percentage of applicants,” that Walmart executives
                                               -15-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 17 of 27



believed that Synchrony “is keeping too much of the cards’ revenue,” and the executives “aired

those concerns in a meeting with Synchrony’s board last year.” On this news, Synchrony’s stock

fell $1.84, or 5.3%, from a closing price of $34.80 on July 11, 2018, to close at $32.96 on July 12,

2018.

        48.    Then, on July 26, 2018, several media outlets reported that Walmart had selected

Capital One for its store-brand cards, ending its 20-year relationship with Synchrony. Thereafter,

Jeffries produced a report projecting that Synchrony’s annual profit may drop 12% with the loss

of the Walmart account. On these disclosures, Synchrony stock fell $3.44 per share, or 10.3%,

from a closing price of $33.44 on July 25, 2018, to a closing price of $30.00 on July 26, 2018.

        49.    On November 1, 2018, Walmart filed a lawsuit against Synchrony in federal court

in Arkansas alleging that the Company intentionally underwrote the Walmart/Synchrony credit

card program in a way that exposes the program to significant unique credit risk and harmed

Walmart. The complaint states that Walmart is seeking damages “in an amount . . . estimated to

be no less than $800 million.” As a result of this disclosure, Synchrony shares declined by over

10%.

IX.     LOSS CAUSATION

        50.    During the Class Period, as detailed herein, Defendants made materially false and

misleading statements and omissions, and engaged in a scheme to deceive the market. This

artificially inflated the price of Synchrony stock and operated as a fraud or deceit on the Class (as

defined below). Later, when Defendants’ prior misrepresentations and fraudulent conduct were

disclosed to the market on April 28, 2017, July 12, 2018, July 26, 2018, and November 1, 2018

the price of Synchrony stock fell. As a result of their purchases of Synchrony stock during the

Class Period, Plaintiff and other members of the Class suffered harm.



                                                -16-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 18 of 27



X.     CLASS ACTION ALLEGATIONS

       51.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased Synchrony stock during the Class Period

(the “Class”). Excluded from the Class are Defendants and their families, directors, and officers

of Synchrony and their families and affiliates.

       52.     The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits to

the parties and the Court. Synchrony has approximately 740 million shares of stock outstanding,

owned by at least hundreds or thousands of investors.

       53.     Questions of law and fact common to the members of the Class which predominate

over questions which may affect individual Class members include:

               (a)     Whether Defendants violated the Exchange Act;

               (b)     Whether Defendants omitted and/or misrepresented material facts;

               (c)     Whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

               (d)     Whether Defendants knew or recklessly disregarded that their statements

and/or omissions were false and misleading;

               (e)     Whether Defendants’ misconduct impacted the price of Synchrony stock;

               (f)     Whether Defendants’ conduct caused the members of the Class to sustain

harm; and

               (g)     The extent of harm sustained by Class members and the appropriate

measure of harm.



                                                  -17-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 19 of 27



       54.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained harm from Defendants’ wrongful conduct.

       55.      Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests which conflict with those

of the Class.

       56.      A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

XI.    INAPPLICABILITY OF STATUTORY SAFE HARBOR

       57.      Synchrony’s “Safe Harbor” warnings accompanying its forward-looking

statements issued during the Class Period were ineffective to shield those statements from liability.

       58.      Defendants are also liable for any false or misleading forward-looking statements

pleaded herein because, at the time each such statement was made, the speaker knew the statement

was false or misleading and the statement was authorized and/or approved by an executive officer

of Synchrony who knew that the statement was false. None of the historic or present tense

statements made by Defendants were assumptions underlying or relating to any plan, projection,

or statement of future economic performance, as they were not stated to be such assumptions

underlying or relating to any projection or statement of future economic performance when made,

nor were any of the projections or forecasts made by Defendants expressly related to, or stated to

be dependent on, those historic or present tense statements when made.

XII.   PRESUMPTION OF RELIANCE

       59.      At all relevant times, the market for Synchrony stock was an efficient market for

the following reasons, among others:

                (a)    Synchrony stock met the requirements for listing, and was listed and

actively traded on NYSE, a highly efficient and automated market;

                                                 -18-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 20 of 27



               (b)     As a regulated issuer, Synchrony filed periodic public reports with the SEC

and NYSE;

               (c)     Synchrony regularly and publicly communicated with investors via

established market communication mechanisms, including through regular disseminations of press

releases on the national circuits of major newswire services and through other wide-ranging public

disclosures, such as communications with the financial press and other similar reporting services;

and

               (d)     Synchrony was followed by several securities analysts employed by major

brokerage firm(s) who wrote reports which were distributed to the sales force and certain

customers of their respective brokerage firm(s). Each of these reports was publicly available and

entered the public marketplace.

       60.     As a result of the foregoing, the market for Synchrony stock promptly digested

current information regarding Synchrony from all publicly available sources and reflected such

information in the price of Synchrony stock. Under these circumstances, all purchasers of

Synchrony stock during the Class Period suffered similar injury through their purchase of

Synchrony stock at artificially inflated prices and the presumption of reliance applies.

       61.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’ claims are grounded on Defendants’ material omissions. Because this action

involves Defendants’ failure to disclose material adverse information regarding Synchrony’s

reserves, net earnings, and Synchrony’s Retail Card segment – information that Defendants were

obligated to disclose – positive proof of reliance is not a prerequisite to recovery. All that is

necessary is that the facts withheld be material in the sense that a reasonable investor might have



                                                -19-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 21 of 27



considered them important in making investment decisions.           Given the importance of the

Synchrony’s private-label card business, as set forth above, that requirement is satisfied here.

                                            COUNT I

      For Violation Of Section 10(b) Of The Exchange Act And Rule 10b-5 Against All
                                        Defendants

        62.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        63.     During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause economic

harm to Plaintiff and other members of the Class.

        64.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s stock in violation of Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.

        65.     Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s

financial well-being, operations, and prospects.

        66.     During the Class Period, Defendants made the false statements specified above,

which they knew or recklessly disregarded to be false or misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.


                                                -20-
         Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 22 of 27



        67.     Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or recklessly disregarded the true facts that were available to them.

Defendants engaged in this misconduct to conceal Synchrony’s true condition from the investing

public and to support the artificially inflated prices of the Company’s stock.

        68.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they purchased Synchrony stock and were harmed when the truth about Synchrony

negatively impacted the price of those securities. Plaintiff and the Class would not have purchased

Synchrony stock at the prices they paid, or at all, had they been aware of the truth about Synchrony.

        69.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered harm in connection with their respective purchases of the

Company’s stock during the Class Period.

        70.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

                                             COUNT II

  For Violation Of Section 20(a) Of The Exchange Act Against The Individual Defendants

        71.     Plaintiff repeats, incorporates, and realleges each and every allegation set forth

above as if fully set forth herein.

        72.     The Individual Defendants acted as controlling persons of Synchrony within the

meaning of Section 20(a) of the Exchange Act. By virtue of their high-level positions, participation

in and/or awareness of the Company’s operations, direct involvement in the day-to-day operations

of the Company, and/or intimate knowledge of the Company’s actual performance, and their power

to control public statements about Synchrony, the Individual Defendants had the power and ability

to control the actions of Synchrony and its employees. By reason of such conduct, the Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act.

                                                 -21-
      Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 23 of 27



XIII. PRAYER FOR RELIEF

     WHEREFORE, Plaintiff prays for judgment as follows:

     A.    Determining that this action is a proper class action under Rule 23 of the Federal

           Rules of Civil Procedure;

     B.    Awarding compensation to Plaintiff and other Class members against all

           Defendants, jointly and severally, for all harm sustained as a result of Defendants’

           wrongdoing, in an amount to be proven at trial, including interest thereon;

     C.    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

           this action, including attorneys’ fees and expert fees; and

     D.    Awarding such equitable/injunctive or other further relief as the Court may deem

           just and proper.




                                           -22-
       Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 24 of 27



XIV. JURY DEMAND

      Plaintiff demands a trial by jury.


Dated: November 2, 2018                     Respectfully submitted,

                                            RETAIL WHOLESALE DEPARTMENT
                                            STORE UNION LOCAL 338 RETIREMENT
                                            FUND, BY THEIR ATTORNEYS,

                                            /s/ William H. Narwold
                                            William H. Narwold (ct 00133)
                                            Mathew P. Jasinski (ct 27520)
                                            MOTLEY RICE LLC
                                            20 Church Street, 17th Floor
                                            Hartford, Connecticut 06103
                                            Telephone: (860) 882-1681
                                            Facsimile: (860) 882-1682
                                            bnarwold@motleyrice.com
                                            mjasinski@motleyrice.com

                                            Liaison Counsel


                                            Avi Josefson (pro hac vice forthcoming)
                                            Scott R. Foglietta (pro hac vice forthcoming)
                                            BERNSTEIN LITOWITZ BERGER
                                             & GROSSMANN LLP
                                            1251 Avenue of the Americas
                                            New York, New York 10020
                                            Telephone: (212) 554-1400
                                            Facsimile: (212) 554-1444
                                            avi@blbglaw.com
                                            scott.foglietta@blbglaw.com

                                            Counsel for Plaintiff




                                           -23-
Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 25 of 27
Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 26 of 27
Case 3:18-cv-01818-VAB Document 1 Filed 11/02/18 Page 27 of 27
